Citation Nr: 1225784	
Decision Date: 07/25/12    Archive Date: 08/03/12

DOCKET NO.  95-23 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for additional disability of the right shoulder, claimed to result from treatment received at a Department of Veterans Affairs (VA) medical facility in April 1993.



REPRESENTATION

Appellant represented by:	John F. Cameron, Attorney at Law


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The appellant had active service from December 1972 to December 1976.

This appeal to the Board of Veterans' Appeals (Board) arises from rating decisions in February 1995 and September 1999 by the VA Regional Office (RO) in Montgomery, Alabama.  In the February 1995 rating decision, the RO denied entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for status post open reduction and internal fixation, right acromioclavicular separation (right shoulder disability).  In the September 1999 rating decision, the RO denied entitlement to compensation under 38 U.S.C.A. § 1151 for a cervical spine injury.  

In June 1997, December 1998, and January 2001, the Board remanded this case for development action.

In February 1997, the appellant testified at a hearing before the undersigned Veterans Law Judge, and in May 2000 he testified at a second hearing before a different Veterans Law Judge.  By regulation, a Veterans Law Judge who presides at a hearing must participate in the decision of the Board in the case.  38 U.S.C.A. § 7107(c) (West 2002).  Consequently, this appeal was to be decided by a panel of three Veterans Law Judges, as the law specifies that any panel of judges must be in multiples of three.  38 U.S.C.A. § 7102 (West 2002).

A decision by a panel of the three Veterans Law Judges dated in December 2003 denied the claims on appeal.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In January 2005, the Court, upon a joint motion by the Secretary of Veterans Affairs and the Veteran-appellant, vacated the Board's December 2003 decision and remanded the matter for further proceedings.

In August 2005, the Board remanded this case for procedural reasons.  In December 2006, the Board issued another decision denying the claims on appeal.  The Veteran appealed the Board's December 2006 decision to the Court.  In a December 2009 memorandum decision, the Court affirmed that portion of the Board's December 2006 decision that denied entitlement to compensation under 38 U.S.C.A. § 1151 for a cervical spine condition, claimed to result from treatment received at a VA medical facility in April 1993.  However, the Court vacated and remanded that portion of the December 2006 Board decision that denied entitlement to compensation under 38 U.S.C.A. § 1151 for a right shoulder disability, claimed to result from treatment received at a Department of Veterans Affairs (VA) medical facility in April 1993 because of a failure by the Board to comply with an order set forth in a previous remand.  

The case was once again returned to the Board, and the Board, in turn, remanded the matter back to the RO for additional development of the record in February 2011.  The February 2011 remand was signed by a panel of three Veterans Law Judges, including the Judge who presided over the personal hearing in February 1997 and the Judge who presided over the personal hearing in May 2000.  

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

In February 1997, the Veteran presented testimony regarding the claim on appeal at a travel Board hearing at the RO before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the claims file.  Then, in May 2000, the Veteran presented additional testimony at a second travel Board hearing at the RO, before a different Veterans Law Judge.  A transcript of that hearing has also been associated with the claims file. 

VA law requires that the Veterans Law Judge (VLJ) who conducts a hearing on an appeal must participate in any decision made on that appeal.  38 U.S.C. § 7107(c) (West 2002); 38 C.F.R. § 20.707.  Additionally, when two hearings have been held by different VLJs concerning the same issue or issues, the law also requires that the Board assign a third VLJ to decide that issue or issues because a proceeding before the Board must be assigned either to an individual VLJ "or to a panel of not less than three members of the Board."  38 U.S.C. § 7102(a); 38 C.F.R. § 19.3  

Importantly, after the February 2011 remand, the Court held, in Arneson v. Shinseki, 24 Vet. App. 379, 386 (2011), that under § 20.707, a claimant must be afforded an opportunity for a hearing before all the Board members who will ultimately decide his appeal.  Thus, if the claimant's appeal is assigned to a Board panel, that claimant must be afforded the opportunity for a hearing before every member of the panel that will ultimately decide his case. 

In this case, the Veteran appeared for personal hearings before two VLJs.  Accordingly, pursuant to 38 C.F.R. § 20.707 and the Court's holding in Arneson, when the case was returned to the Board upon completion of the requested development on remand, a letter was sent to the Veteran in May 2012 offering him the opportunity to testify at a hearing before a third judge who would participate in the panel decision.  

In correspondence received at the RO in June 2012, the Veteran's attorney representative indicated the Veteran's desire to appear at a third Board hearing, either in person, or via video conference, whichever is expected to be sooner.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a video conference before the undersigned Veterans Law Judge sitting in Washington, D.C., if possible, so as to avoid having to prepare a panel decision on appeal; or, schedule the Veteran for a travel board hearing at the RO, if he so chooses.  The RO should notify the appellant and her representative of the date, time and place of the hearing.  After the hearing is conducted, or in the event the appellant withdraws his hearing request or fails to report for the hearing, the claims file should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Mark W. Greenstreet
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



